Citation Nr: 9905072	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-36 557	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from December 1945 to March 
1947.  

This matter came to the Board of Veteran's Appeals (Board) on 
appeal from a January 1993 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The reconsideration panel last remanded the case 
in July 1997.  

The appellant, who is the widow of the veteran, contends that 
the veteran's fatal cancer was caused by his exposure to 
ionizing radiation in service.  In the remand dated in July 
1997, the Board noted that the Certificate of Death indicated 
that the veteran was an inpatient when he died March [redacted], 
1985, at the VA hospital, Jefferson Barracks, Missouri, and neither 
the final VA hospital summary nor records concerning VA 
treatment in late January and February 1985 were of record.  
The Board requested that the RO attempt to obtain those 
records.  There is no indication in the claims file that the 
RO attempted to obtain the requested records from the VA 
hospital, Jefferson Barracks, Missouri.  The claims file 
includes a copy of a request from the RO to the "VAMC STL" 
for VA outpatient records and hospital narrative summary 
covering the date of the veteran's death, and the file 
includes a response, received at the RO in February 1998, 
stating that the system of records named in the request did 
not contain a record retrievable by the veteran's name or 
file number.  It is not clear from either the request or the 
response whether the request went to the Jefferson Barracks 
VA Medical Center, as requested by the Board, or to the John 
J. Cochran VA Medical Center in St. Louis.  The Board notes 
that the appellant has stated that the veteran was treated as 
an inpatient and as an outpatient at the St. Louis VA Medical 
Center, 915 N. Grand, St. Louis, Missouri, and at the 
Jefferson Barracks Division of the same facility until his 
death.  The Board will request that the RO again attempt to 
obtain VA medical records concerning VA treatment of the 
veteran from January 1985 to his death in March 1985.  The RO 
should document that the request is made to the Jefferson 
Barracks VA Medical Center or that "VAMC STL" is the 
appropriate addressee for the request.  Also, the RO should 
ascertain whether VA medical records dated in 1985 from the 
Jefferson Barracks VA Medical Center and the John J. Cochran 
VA Medical Center, including outpatient records and hospital 
summaries, have been retired.  If so, appropriate action 
should be taken to retrieve the requested records, and this 
should be documented by the RO.  

In regard to retrieval of service medical records for the 
veteran, which has to date been unsuccessful, the appellant 
has argued that the veteran's service medical records would 
not be relevant to her claim that the veteran's fatal cancer 
was due to radiation exposure.  The Board notes, however, 
that the service medical records might provide information 
concerning the veteran's unit assignments and location at 
various times during his military service.  The appellant has 
argued that the veteran's service medical records may have 
been stored at the Records Processing Center (RPC) in St. 
Louis or some other RPC rather than at the National Personnel 
Records Center (NPRC).  In arguments received at the RO in 
August 1998, the appellant noted that information for the 
establishment of the veteran's original claims folder in the 
1950s came from RPC 376.  In view of the appellant's 
contentions regarding the possible location of the veteran's 
service medical records, the RO should make additional 
efforts to retrieve them.  

In the July 1997 remand, the Board requested that the RO 
obtain additional information from the Defense Nuclear 
Agency.  In a letter dated in January 1998, the Defense 
Special Weapons Agency (DSWA) acknowledged the Board's 
request as relayed by the RO.  DSWA stated that no 
documentation had been located which placed the veteran at 
the site of or in proximity to any U.S. atmospheric nuclear 
testing.  DSWA stated that the only information relative to 
the veteran's service in Japan was an entry on his service 
discharge paper indicating he received the Army of Occupation 
(Japan) medal.  DSWA provided information concerning the 
maximum possible radiation dose for an individual who was at 
either Hiroshima or Nagasaki for the full duration of the 
American occupation, from September 1945 to June 1946 for 
Nagasaki and from September 1945 to March 1946 for Hiroshima.  
DSWA then noted that the according to the veteran's discharge 
certificate he departed the continental United States for the 
Pacific Theater of Operations on July 5, 1946, and DSWA 
stated that arrival in Japan after July 1, 1946, precluded 
consideration of the veteran as a member of the American 
occupation of Hiroshima or Nagasaki, as defined.  

Though requested to do so, DSWA did not provide a radiation 
dose estimate for the veteran based on the assumption that he 
was in Japan during his tour in the Pacific Theater of 
Operations, nor did it provide a radiation dose estimate for 
the veteran based on the assumption that he did participate 
in Operation CROSSROADS.  As there is no indication of 
affirmative evidence that the veteran was not at Operation 
CROSSROADS subsequent to July 5, 1946, the RO should request 
that the DSWA provide a radiation dose estimate based on the 
assumption that the veteran was present at Operation 
CROSSROADS for purposes of consideration of the claim under 
the provisions of 38 C.F.R. § 3.311.  See 38 C.F.R. 
§ 3.311(a)(4).  The Board notes that DSWA has stated that in 
order to reconstruct a radiation dose for the veteran it 
needs to know what shots the veteran would have witnessed, 
what activities he would have been involved in at each shot, 
when he arrived and departed the test site, etc.  In this 
regard, the dose estimate should be based on the assumption 
that the veteran departed the United States by airplane (as 
alleged by the appellant) on July 5, 1946, bound for 
Operation CROSSROADS and that he witnessed Shot Baker.  It 
should be assumed that his duties were those of an Army 
engineer (as contended by the appellant) with the Military 
Operational Specialty of Carpenter Gen 050 (as shown on the 
veteran's discharge certificate).  Absent information or 
specific allegations from the appellant to the contrary, it 
should be assumed that he remained at Operation CROSSROADS 
until the end of the official operational period of the 
nuclear test.  

In addition to a radiation dose estimate presuming 
participation in Operation CROSSROADS, the RO should request 
that DSWA provide a radiation dose estimate based on the 
assumption that subsequent to participation in Operation 
CROSSROADS the veteran was in Japan (specific location 
unknown) and remained in Japan until his return to the United 
States by ship.  It is to be assumed that the veteran's 
return trip (as shown on his discharge certificate) was 
between January 27, 1947, and February 10, 1947, that (as 
alleged by the appellant) the veteran was on board a ship 
that required decontamination or scuttling because of 
radiation contamination, and that for the last portion 
(duration unknown) of the voyage he was transferred to the SS 
Marine Serpent.  If DSWA is unable to provide a radiation 
dose estimate for the veteran's presumed activities 
subsequent to the official operational period of Operation 
CROSSROADS, the RO should request a radiation dose estimate 
for those activities from the Under Secretary for Health 
pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should attempt to obtain and 
associate with the claims file all VA 
outpatient treatment records for the 
veteran dated from January 1985 to his 
death in March 1985 and should also 
obtain hospital treatment records and 
the narrative summary of his final 
hospitalization.  The RO should 
request records from both the 
Jefferson Barracks VA Medical Center 
and the John J. Cochran VA Medical 
Center.  The RO should ascertain 
whether the requested records have 
been retired and, if so, should take 
appropriate action to retrieve them.  
All leads as to the location of the 
requested records should be pursued to 
their logical conclusion, and all 
actions to obtain them should be 
documented fully.  
2. The RO should make further effort to 
obtain and associate with the claims 
file the veteran's service records, 
including his service personnel 
records and his service medical 
records.  The RO should investigate 
the possibility that the veteran's 
records may be located at a "Records 
Processing Center" other than NPRC, 
perhaps "Records Processing Center 
376," as suggested by the appellant.  
In this regard, the RO should conduct 
any research necessary to identify the 
location of the appropriate Records 
Processing Center, or, if necessary, 
the name and location of any successor 
organization to Records Processing 
Center.  All leads should be pursued 
to their logical conclusion, and all 
actions by the RO and their results 
should be documented fully.  
3. For purposes of development of the 
appellant's claim under the provisions 
of 38 C.F.R. § 3.311, the RO should 
request that DSWA provide a radiation 
dose estimate for the veteran based on 
the assumption that the veteran was 
present at Operation CROSSROADS.  The 
dose estimate should be based on the 
assumption that the veteran departed 
the United States by airplane (as 
alleged by the appellant) on July 5, 
1946, bound for Operation CROSSROADS 
and that he witnessed Shot Baker.  It 
should be assumed that his duties were 
those of an Army engineer (as 
contended by the appellant) with the 
Military Operational Specialty of 
Carpenter Gen 050 (as shown on the 
veteran's discharge certificate) and 
that he remained at Operation 
CROSSROADS until the end of the 
official operational period of the 
nuclear test.  In addition, the RO 
should request that DSWA provide a 
separate radiation dose estimate based 
on the assumption that subsequent to 
participation in Operation CROSSROADS 
the veteran was in Japan (specific 
location unknown) and remained in 
Japan until his return to the United 
States by ship.  It is to be assumed 
that the veteran's return trip was 
between January 27, 1947, and February 
10, 1947, (as shown on his discharge 
certificate), that (as alleged by the 
appellant) the veteran was on board a 
ship that required decontamination or 
scuttling because of radiation 
contamination, and that for the last 
portion (duration unknown) of the 
voyage he was transferred to the SS 
Marine Serpent.  
4. If DSWA is unable to provide a 
radiation dose estimate for the 
veteran's presumed activities 
subsequent to the official operational 
period of Operation CROSSROADS, the RO 
should request a radiation dose 
estimate for those activities from the 
Under Secretary for Health pursuant to 
38 C.F.R. § 3.311(a)(2)(iii).  
5. Then, the RO should undertake any 
other indicated development under 
38 C.F.R. § 3.311.  Thereafter, with 
consideration of all potentially 
applicable regulations, the RO should 
readjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death due to exposure to 
ionizing radiation.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and the appellant and her 
representative should be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board implies no conclusion, either legal or 
factual, as to the final outcome warranted.  No action is 
required of the appellant unless she is otherwise notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


			
	U. R. POWELL	F. JUDGE FLOWERS


		
	SHANE A. DURKIN
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 9 -


